F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 19 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


BRADLEY VIRGIL HARP,

          Petitioner-Appellant,
                                                       No. 98-1058
v.                                                 (District of Colorado)
                                                   (D.C. No. 97-D-2533)
JOEL KNOWLES, Warden,

          Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      After examining the brief and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Bradley V. Harp, proceeding pro se, appeals the district court’s dismissal of

Harp’s 28 U.S.C. § 2241 petition. Although his pro se petition is best described


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
as cursory, Harp argues that the Bureau of Prisons “has abused its discretion and

authority by taking over 1700 days [of good time credits] for simple rule

infractions.” The district court noted that although it was obligated to liberally

construe Harp’s pro se petition, Haines v. Kerner, 404 U.S. 519, 520-21 (1994), it

was correspondingly obligated to dismiss the petition on the grounds that it was

vague and conclusory and did not set forth any specific facts regarding the actions

of the Bureau of Prisons. Instead, Harp’s claims for relief seem to be predicated

on his claim that he was rehabilitated and that his elderly mother was afraid she

would never get to see him again. The district court noted that it did not have

legal authority to restore the good time credits on these bases. Harp appeals.

This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and affirms. 1

      This court has reviewed Harp’s appellate brief, the district court’s Order,

and the entire record on appeal. Based upon that review, we AFFIRM for

substantially those reasons set out by the district court in its Order dated February

3, 1998. Furthermore, because Harp has not presented a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal, we

DENY his request to proceed in forma pauperis on appeal.


      1
       A certificate of appealability under the Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), is not
required in order to appeal a final order in a proceeding under 28 U.S.C. § 2241.
See McIntosh v. United States Parole Comm’n, 115 F.3d 809, 810 n.1 (10 th Cir.
1997).

                                         -2-
      ENTERED FOR THE COURT:


      Michael R. Murphy
      Circuit Judge




-3-